COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     In the Interest of L. D, a child

Appellate case number:   01-17-00471-CV

Trial court case number: 2016-03613J

Trial court:             315th District Court of Harris County

        Appellant’s counsel, Natalia Oakes, filed a motion to withdraw and for appointment of
new counsel. We abated the appeal and remanded the case to the trial court to rule on this
motion. We have received a supplemental clerk’s record containing an order signed by the trial
court granting the motion to withdraw and appointing new counsel, William Connolly.
       Accordingly, we reinstate the appeal on the active docket. The reporter’s record was due
on July 10, 2017 and is past due.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: July 27, 2017